Citation Nr: 0709423	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-39 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The veteran had active service from August 1943 to September 
1945.  The veteran died in January 2005 and the appellant is 
his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO denied entitlement to service connection 
for the cause of the veteran's death.

In a statement received at the RO in March 2006, the 
appellant requested death pension.  As the issue of 
entitlement to a non-service-connected death pension has not 
yet been addressed by the RO, the matter is referred to the 
RO for appropriate action.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran died in January 2005; the certificate of 
death lists the immediate cause of the veteran's death as 
respiratory failure, due to the underlying cause of chronic 
obstructive pulmonary disease, with other significant 
conditions of ischemic cardiomyopathy, and chronic renal 
insufficiency contributing to death, but not resulting in the 
underlying cause.  

2.  During the veteran's lifetime service connection was in 
effect for the following:  
Residuals of a gunshot wound at the right thigh, rated as 40 
percent disabling; degenerative disc disease of the lumbar 
spine, rated as 20 percent disabling; residuals of a cold 
injury to the right and left feet, with each foot rated as 20 
percent disabling; arthritis of the right and left hips, with 
each hip rated as 10 percent disabling; and anxiety reaction, 
rated as noncompensable.  The combined schedular rating was 
80 percent, and the veteran was in receipt of a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) since September 27, 1999.  

3.  There is no competent evidence that a service-connected 
disability or any incident of service caused or contributed 
substantially or materially to the veteran's death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death; 
service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 
38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the appellant was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In a February 2005, the RO informed the appellant of its duty 
to assist her in substantiating her claim, and the effect of 
this duty upon her claim.  In addition, the appellant was 
advised, by virtue of a detailed November 2005 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate her claim.  We therefore find that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2006).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
appellant adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that she has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See Conway v. 
Principi, 353 F.3d 1359, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Because the claim 
for service connection is being denied, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant.

II.  Service Connection-Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  The appellant specifically contends that 
the veteran's cold injury residuals of the right and left 
feet substantially contributed to the death of the veteran.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2006).  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A contributory cause 
of death must be causally connected to the death and must 
have contributed substantially or materially to death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1) (2006).  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. § 1110 (West 2002).  

The veteran died in January 2005; the certificate of death 
lists the immediate cause of the veteran's death as 
respiratory failure, due to the underlying cause of chronic 
obstructive pulmonary disease, with other significant 
conditions of ischemic cardiomyopathy, and chronic renal 
insufficiency contributing to death, but not resulting in the 
underlying cause.  

During the veteran's lifetime, service connection was in 
effect for the following:  Residuals of a gunshot wound at 
the right thigh, rated as 40 percent disabling; degenerative 
disc disease of the lumbar spine, rated as 20 percent 
disabling; residuals of a cold injury to the right and left 
feet, with each foot rated as 20 percent disabling; arthritis 
of the right and left hips, with each hip rated as 10 percent 
disabling; and anxiety reaction, rated as noncompensable.  
The combined schedular rating was 80 percent, and the veteran 
was in receipt of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
since September 27, 1999.  

The record does not contain any evidence showing that the 
veteran's service-connected disabilities contributed to his 
death.  More specifically, there is no opinion providing the 
required nexus between the veteran's gunshot wound residuals, 
orthopedic disabilities, anxiety reaction and/or cold injury 
residuals, and the death-causing respiratory and cardiac 
disabilities.  The appellant argues that the veteran's cold 
injury residuals contributed to his death because his 
circulation problems resulted in heart and respiratory 
problems.  In support of her claim, the appellant submitted a 
February 2005 memo from a VA doctor who stated that the 
veteran's death was "related to his service-connected 
condition of poor circulation from his cold injury."  There 
was no rationale provided for that opinion.  As such, the RO 
requested the doctor to explain how the veteran's cold injury 
affected his respiratory condition or the contributory 
cardiomyopathy and renal insufficiency, or how the cold 
injury contributed to or materially hastened the veteran's 
death.  

In response to the RO's request, the VA doctor prepared an 
addendum in October 2005.  The doctor explained that his 
original opinion was based on the fact that the veteran's 
surviving spouse told him that the veteran had a service-
connected condition of circulation disorder.  As such, the 
doctor explained that he therefore concluded that the death 
due to ischemic cardiomyopathy was related to the circulation 
disorder.  The VA doctor further noted that if the veteran's 
service-connected disability was limited to cold injury, then 
the death from ischemic cardiomyopathy would not be related 
to his cold injury or localized circulation problems of the 
extremities due to cold injury.  In other words, after the RO 
clarified that the veteran's service-connected disability was 
limited to a cold injury affecting the feet, he amended his 
original opinion.

It is also noteworthy to point out that the veteran, during 
his lifetime, filed a claim of entitlement to service 
connection for a respiratory disability.  That claim was 
denied by the RO in February 1995 and the Board denied the 
veteran's claim in a January 1999 decision.  Thus, the Board 
has already determined that a respiratory disability was not 
incurred in or aggravated by service.  The appellant has not 
submitted any evidence to indicate otherwise.  

In sum, the service medical records do not show a finding or 
diagnosis of any chronic respiratory disorder or cardiac 
disability.  The veteran is shown to have had a bout of 
pneumonia which occurred in conjunction with acute, 
infectious hepatitis during service.  Although the veteran 
did experience chest pain, the etiological origin of such 
pain during service was clearly associated with the veteran's 
anxiety neurosis (for which he was awarded service 
connection) together with associated GI upset, nausea and 
vomiting.  Chest X-rays from service were interpreted as 
being normal.  During the veteran's lifetime, he submitted a 
claim of service connection for a respiratory disorder.  The 
Board denied the veteran's claim in a January 1999 decision, 
based primarily on a lack of in-service evidence of such 
disability and a lack of chronicity after service, noting 
that no chronic respiratory disability was shown in the 
1940's, 1950's, or 1960's.  Likewise, other post-service 
medical records indicate that the veteran's COPD and 
hypertension did not develop before the 1980's.  It appears 
that the earliest clinically documented respiratory problems 
occurred in the 1970's, many years after the veteran was 
separated from service and there is simply no competent, 
clinical evidence which shows or even suggests that the 
remote onset of those disorders was in any way related to any 
incident, injury or disease of active service.  There is no 
competent evidence that a service-connected disability or any 
incident of service caused or contributed substantially or 
materially to the veteran's death.  

Additionally, as explained above, the VA doctor who amended 
his original opinion regarding a nexus between the veteran's 
cold injury residuals and his death-causing disabilities did 
so because his original opinion was not based on accurate 
information regarding the veteran's service-connected 
disabilities.  The VA doctor's amended opinion, which finds 
no relationship between the veteran's cold injury residuals 
and his death-causing disabilities is, in contrast, based on 
a more complete and accurate medical history.  

Thus, after a careful review of the record, the Board finds 
that the evidence in this case does not provide any nexus 
between the veteran's service-connected disabilities and his 
death-causing respiratory failure, COPD, ischemic 
cardiomyopathy and/or chronic renal insufficiency.  As such, 
the preponderance of the evidence is against a finding of 
service connection for the cause of the veteran's death.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 
38 C.F.R. § 4.3 (2006).  

ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


